Title: From Thomas Jefferson to James Madison, 30 August 1802
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Aug. 30. 1802.
          
          Your two favors of the 25th. & blank were recieved yesterday; and all the papers forwarded me are returned by this post. I must pray you to direct an extract from so much of mr Clarke’s letter as relates to the dissatisfaction of the Chickasaw chief with the Spanish governor, to be taken & sent to Genl. Dearborn to whom I have written on the subject. mr Clarke’s letter cuts out a considerable job for us, but the several matters are so important that I think a detailed instruction should be sent to mr Pinckney. indeed I wish we could once get the European powers to give to their diplomatic representatives here such provisional authorities as would enable them to controul the conduct of their governors in whatever relates to us. we are too far from Europe to dance across the ocean for attendance at their levees whenever these pigmy kings in their colonies think proper to injure or insult us. be so good as to order a commission from your office for John Shore of Virginia as successor to Heath at Petersburg. the stile of the office must be obtained from the treasury: also a Commission for Abraham Bloodgood for Albany, for which mr Gallatin will apply.—on the suggestion in the newspapers that Simpson is recalled to Marocco, I have suggested to mr Smith, if it be known certainly before the John Adams sails, to consider whether we ought not to retain her. tho’ armed by Congress to employ the frigates largely, it was in confidence we would not do it lightly. I wish you to consider whether it would not be useful, by a circular to the clerks of the federal courts, to call for a docket of the cases decided in the last twelvemonth, say from July 1. 1801. to July 1. 1802. to be laid before Congress. it will be satisfactory to them, & to all men to see how little is to be done by the federal judiciary, and will effectually crush the clamour still raised on the suppression of the new judges. I think it a proper document to be furnished annually, as it may enable us to make further simplifications of that corps. I have written to mr Gallatin respecting the Guadaloupe negroes. Accept assurances of my affectionate friendship.
          
            Th: Jefferson
          
          
          
            P.S. I before mentioned to you what I had written to Lieper on the subject of our tobo. I have recd no answer. the same letter said something of his disappointment of office. I suspect it has not pleased him. I own I have thought something of his silence, were it only on account of the use Callender is making of his name.
          
        